Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With respect to Specification Objection: Applicant’s amendments to the specification have overcome the specification objection previously set forth in the Non-Final Office Action.
With respect to 35 USC 112(b) Rejection: Applicant’s amendments to the claims have overcome the 112(b) rejection previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s Argument on pages 10 thru 12 (Remarks) regarding 35 USC 102 and 35 USC 103 rejections are moot based on new ground(s) of rejection necessitated by amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 5, 9 thru 13, and 17 thru 20 are rejected under 35 U.S.C. 103 as being unpatentable over van der Wel et al (US 2018/0375738 A1 previously cited), hereinafter van der Wel, in view of Cuckler et al (US 3733602 newly cited), hereinafter Cuckler.
Regarding claim 1, van der Wel discloses an apparatus comprising:
A processor (various logical blocks, modules, circuits described implemented with a processor [0143])
A memory storing code executable by the processor (RAM memory, flash memory, ROM memory, etc. [0144]) to perform:
Configuring each node device on a serial network for an order measurement (each slave unit comprises a shunt resistance arranged in series with the power line and/ or ground line [0078])
Measuring an order parameter for each of the node devices (Fig. 2, S140 – determining relative voltage potentials)
Determining an order number of each of the node devices based on the order parameter for the node device (Fig. 2, S170 – identifying slave positions along the bus lines from the reported relative voltage potentials)
van der Wel does not disclose transmitting a pulse over data lines and receiving an answering pulse that is a reflection of the pulse, wherein the timing of the answering pulse is the order parameter.
Cuckler teaches a reply pulse received over the data line (col. 11, lines 19-23). Additionally, Cuckler teaches that when a pulse is sent out, it passes down the perimeter and the time of travel is determined by the perimeter length plus fixed delays and the interval between                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                     and the time of the read pulse which must be adjusted for the system (col. 14, lines 42-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify van der Wel to include the reflection of the pulse over data lines as taught in Cuckler because doing so would improve detection of microwave intrusion for indicating the location of an intrusion violation, as recognized by Cuckler.
Regarding claim 2, van der Wel, as modified by Cuckler, discloses the apparatus of claim 1, the processor further assigning a serial network unique device address to each of the node devices based on the order number of the node device (each node 200.1 to 200.n has a network specific address, via which it is addressed by the master unit 100 [0032]).
Regarding claim 3, van der Wel, as modified by Cuckler, discloses the apparatus of claim 2, the processor further communicating with a node device based on the device address ([0032], cited and incorporated in the rejection of claim 2).
Regarding claim 4, van der Wel, as modified by Cuckler, discloses the apparatus of claim 1, wherein: 
At least one node device further comprises at least one node component presenting a constant Direct Current (DC) resistance (using direct current or alternating current supplied by the current adjustable power source [0087]) in series with data lines of the serial network (the individual cable resistances of the bus line sections between the master unit and the slave units [0036])
And configuring each of the node device comprises applying a specified current to the data lines (the predefined current IS [0137]) and directing each node device to report a node voltage (a relative voltage potential drop [0137]) and a node device identifier (unit identifier UID [0034])
Regarding claim 5, van der Wel, as modified by Cuckler, discloses the apparatus of claim 4, wherein measuring the order parameter further comprises receiving the node voltage as the order parameter associated with the node device identifier (Fig. 2, S160 – collecting the reported relative voltage potentials & S180 – updating list of slaves based on the reported relative voltage potentials), wherein the order number is from highest to lowest node voltage.
van der Wel does not explicitly disclose an ordering from highest to lowest of voltage. However, the ordering from highest to lowest value is a well-known method of sorting for various purposes across many fields.
Regarding claim 9, van der Wel discloses a method comprising:
Configuring, by use of a processor (various logical blocks, modules, circuits described implemented with a processor [0143]), each node device on a serial network for an order measurement (each slave unit comprises a shunt resistance arranged in series with the power line and/ or ground line [0078])
Measuring an order parameter for each of the node devices (Fig. 2, S140 – determining relative voltage potentials)
And determining an order number of each of the node devices based on the order parameter for the node device (Fig. 2, S170 – identifying slave positions along the bus lines from the reported relative voltage potentials)
van der Wel does not disclose transmitting a pulse over data lines and receiving an answering pulse that is a reflection of the pulse, wherein the timing of the answering pulse is the order parameter.
Cuckler teaches a reply pulse received over the data line (col. 11, lines 19-23). Additionally, Cuckler teaches that when a pulse is sent out, it passes down the perimeter and the time of travel is determined by the perimeter length plus fixed delays and the interval between                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                     and the time of the read pulse which must be adjusted for the system (col. 14, lines 42-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify van der Wel to include the reflection of the pulse over data lines as taught in Cuckler because doing so would improve detection of microwave intrusion for indicating the location of an intrusion violation, as recognized by Cuckler.
Regarding claim 10, van der Wel, as modified by Cuckler, discloses the method of claim 9, the method further assigning a serial network unique device address to each of the node devices based on the order number of the node device (each node 200.1 to 200.n has a network specific address, via which it is addressed by the master unit 100 [0032]).
Regarding claim 11, as modified by Cuckler, van der Wel discloses the method of claim 10, the method further communicating with a node device based on the device address ([0032], cited and incorporated in the rejection of claim 10).
Regarding claim 12, van der Wel, as modified by Cuckler, discloses the method of claim 9, wherein:
At least one node device further comprises at least one node component presenting a constant Direct Current (DC) resistance (using direct current or alternating current supplied by the current adjustable power source [0087]) in series with data lines of the serial network (the individual cable resistances of the bus line sections between the master unit and the slave units [0036])
And configuring each of the node device comprises applying a specified current to the data lines (the predefined current IS [0137]) and directing each node device to report a node voltage (a relative voltage potential drop [0137]) and a node device identifier (unit identifier UID [0034])
Regarding claim 13, van der Wel, as modified by Cuckler, discloses the method of claim 12, wherein measuring the order parameter further comprises receiving the node voltage as the order parameter associated with the node device identifier (Fig. 2, S160 – collecting the reported relative voltage potentials & S180 – updating list of slaves based on the reported relative voltage potentials), wherein the order number is from highest to lowest node voltage.
van der Wel does not explicitly disclose an ordering from highest to lowest of voltage. However, the ordering from highest to lowest value is a well-known method of sorting for various purposes across many fields.
Regarding claim 17, van der Wel discloses a computer program product comprising a non-transitory computer readable storage medium having code embodied therein (RAM memory, flash memory, ROM memory, etc. [0144]), the code readable/ executable by a processor (various logical blocks, modules, circuits described implemented with a processor [0143]) to perform:
Configuring each node device on a serial network for an order measurement (each slave unit comprises a shunt resistance arranged in series with the power line and/ or ground line [0078])
Measuring an order parameter for each of the node devices (Fig. 2, S140 – determining relative voltage potentials)
And determining an order number of each of the node devices based on the order parameter for the node device (Fig. 2, S170 – identifying slave positions along the bus lines from the reported relative voltage potentials)
van der Wel does not disclose transmitting a pulse over data lines and receiving an answering pulse that is a reflection of the pulse, wherein the timing of the answering pulse is the order parameter.
Cuckler teaches a reply pulse received over the data line (col. 11, lines 19-23). Additionally, Cuckler teaches that when a pulse is sent out, it passes down the perimeter and the time of travel is determined by the perimeter length plus fixed delays and the interval between                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                     and the time of the read pulse which must be adjusted for the system (col. 14, lines 42-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify van der Wel to include the reflection of the pulse over data lines as taught in Cuckler because doing so would improve detection of microwave intrusion for indicating the location of an intrusion violation, as recognized by Cuckler.
Regarding claim 18, as modified by Cuckler, van der Wel discloses the computer program product of claim 17, the processor further assigning a serial network unique device address to each of the node devices based on the order number of the node device (each node 200.1 to 200.n has a network specific address, via which it is addressed by the master unit 100 [0032]).
Regarding claim 19, van der Wel, as modified by Cuckler, discloses the computer program product of claim 17, wherein:
At least one node device further comprises at least one node component presenting a constant Direct Current (DC) resistance (using direct current or alternating current supplied by the current adjustable power source [0087]) in series with data lines of the serial network (the individual cable resistances of the bus line sections between the master unit and the slave units [0036])
And configuring each of the node device comprises applying a specified current to the data lines (the predefined current IS [0137]) and directing each node device to report a node voltage (a relative voltage potential drop [0137]) and a node device identifier (unit identifier UID [0034])
Regarding claim 20, van der Wel, as modified by Cuckler, discloses the computer program product of claim 17, wherein measuring the order parameter further comprises receiving the node voltage as the order parameter associated with the node device identifier (Fig. 2, S160 – collecting the reported relative voltage potentials & S180 – updating list of slaves based on the reported relative voltage potentials), wherein the order number is from highest to lowest node voltage.
van der Wel does not explicitly disclose an ordering from highest to lowest of voltage. However, the ordering from highest to lowest value is a well-known method of sorting for various purposes across many fields.
Claims 6 thru 8, and 14 thru 16 are rejected under 35 U.S.C. 103 as being unpatentable over van der Wel, in view of Cuckler, and further in view of Peting et al (US 2016/0034414 A1 previously cited), hereinafter Peting.
Regarding claim 6, van der Wel, as modified by Cuckler, discloses the apparatus of claim 1. However, van der Wel, as modified by Cuckler, does not disclose that configuring each of node devices comprises iteratively directing one of the node devices to communicate an answering pulse and directing all other of the node devices to not communicate the answering pulse.
Peting teaches a system in which each of circuit nodes 550-1 to 550-N individually emits an electrical pulse that travels along common serial line [0058].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify van der Wel to include the teachings of Peting because by doing so, the timing of when the pulse is received can be obtained and used for determining the location of a circuit-node, as recognized by Peting.
Regarding claim 7, van der Wel, as modified by Cuckler and Peting, discloses the apparatus of claim 6, wherein the order parameter is a time of flight for the answering pulse over the data lines from transmitting the pulse to receiving the answering pulse (Cuckler [col. 14, lines 42-48], cited and incorporated in the rejection of claim 1).
Regarding claim 8, van der Wel, as modified by Cuckler and Peting, discloses the apparatus of claim 7, wherein at least one node device comprises at least one node component to increase the time-of-flight in series with data lines of the serial network (van der Wel, a shunt resistance RS [0078], cited and incorporated in the rejection of claim 1).
Regarding claim 14, van der Wel, as modified by Cuckler, discloses the method of claim 9. However, van der Wel, as modified by Cuckler, does not disclose that configuring each of node devices comprises iteratively directing one of the node devices to communicate an answering pulse and directing all other of the node devices to not communicate the answering pulse.
Peting teaches a system in which each of circuit nodes 550-1 to 550-N individually emits an electrical pulse that travels along common serial line [0058].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify van der Wel to include the teachings of Peting because by doing so, the timing of when the pulse is received can be obtained and used for determining the location of a circuit-node, as recognized by Peting.
Regarding claim 15, van der Wel, as modified by Cuckler and Peting, discloses the method of claim 14, wherein the order parameter is a time of flight for the answering pulse over the data lines from transmitting the pulse to receiving the answering pulse (Cuckler [col. 14, lines 42-48], cited and incorporated in the rejection of claim 9).
Regarding claim 16, van der Wel, as modified by Cuckler and Peting, discloses the method of claim 15, wherein at least one node device comprises at least one node component to increase the time-of-flight in series with data lines of the serial network (van der Wel, a shunt resistance RS [0078], cited and incorporated in the rejection of claim 9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Womack et al (US 2013/0237228 A1) discloses a method for recommending a relay node to which a user agent attaches.
Banu (US 2017/0078081 A1) discloses a method for calibrating a serial interconnection system.
Stephens, JR. (US 2015/0009739 A1) discloses various embodiments related to stacked memory devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648                

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648